UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1492



JANIE K. THOMAS; ORVILLE THOMAS,

                                            Plaintiffs - Appellants,

          versus


DICK CORPORATION; COST COMPANY,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (CA-04-1205)


Submitted:   September 30, 2005           Decided:   October 21, 2005


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph C. Young, HAMILTON, BURGESS, YOUNG & POLLARD, P.L.L.C.,
Fayetteville, West Virginia, for Appellants.    Steven C. Hanley,
Tonya P. Mullins, KAY, CASTO & CHANEY, P.L.L.C., Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Janie K. Thomas and Orville Thomas appeal the district

court’s orders dismissing their tort action and denying their

motion to alter or amend judgment under Fed. R. Civ. P. 59(e).          We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Thomas v. Dick Corp., No. CA-04-1205 (S.D. W. Va. Feb. 24 and Mar.

31, 2005).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -